           Case 1:18-vv-01722-UNJ Document 36 Filed 07/14/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1722V
                                         UNPUBLISHED


    AMY HANSEN,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: June 12, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Theodore J. Hong, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On November 6, 2018, Amy Hansen filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
November 1, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On January 15, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On June 11, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $63,518.95.
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-01722-UNJ Document 36 Filed 07/14/20 Page 2 of 5



proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $63,518.95 (representing $60,000.00 for actual and projected pain
and suffering, with projected pain and suffering reduced to net present value, and
$3,518.95 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:18-vv-01722-UNJ Document 36 Filed 07/14/20 Page 3 of 5




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                  )
 AMY HANSEN,                                      )
                                                  )
                Petitioner,                       )
                                                  )    No. 18-1722V
 v.                                               )    Chief Special Master Corcoran
                                                  )    ECF
 SECRETARY OF HEALTH AND HUMAN                    )
 SERVICES,                                        )
                                                  )
                Respondent.                       )
                                                  )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 6, 2018, Amy Hansen (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), resulting from adverse effects of an influenza (“flu”) vaccine she

received on November 1, 2016. Petition at 1, 4-5. On January 15, 2020, the Secretary of Health

and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act, and on January 15, 2020, the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF

No. 20; ECF No. 21.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that Amy Hansen should be awarded $60,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and
               Case 1:18-vv-01722-UNJ Document 36 Filed 07/14/20 Page 4 of 5




suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.       Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Amy Hansen’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $3,518.95, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Amy Hansen should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $63,518.95,

representing compensation for pain and suffering ($60,000.00), and past unreimbursable

expenses ($3,518.95), in the form of a check payable to petitioner, Amy Hansen.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Amy Hansen:                                 $63,518.95

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
        Case 1:18-vv-01722-UNJ Document 36 Filed 07/14/20 Page 5 of 5




                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   GABRIELLE M. FIELDING
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/ Ida Nassar
                                   IDA NASSAR
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-4186


DATED: June 11, 2020




                                      3
